RYMER, Circuit Judge,
concurring.
I concur because the majority’s is a fair read of Vess v. CIBA-GEIGY Corp. USA, 317 F.3d 1097, 1104-05 (9th Cir.2003), and PAE Gov’t Servs., Inc. v. MPRI, Inc., 514 F.3d 856, 858-60 (9th Cir.2007). That said, it is unclear to me how Vess — which is not a securities case — melds with In re Stac Elec. Sec. Litig., 89 F.3d 1399 (9th Cir.1996), and In re Daou Sys., Inc., 411 F.3d 1006 (9th Cir.2005) — which are. It is also difficult to square the strict liability nature of a Section 12 and 15 Securities Act violation with a Vess or Stac analysis. And it is tough to read the amended pleading in this case as claiming anything other than a classic securities fraud. For sure the magic words are missing, and the plaintiff is the master of the complaint; still the scheme alleged in the amended pleading walks and talks like fraud, as did the scheme averred in the original pleading. It’s hard to say that Merix’s reputa-tional harm (which Rule 9(b) is there to protect) is any less obvious in the amended pleading than it was in the original pleading. Perhaps it is time we tried to straighten our law out.